NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JASON MEYER,                              )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-1322
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Jason Meyer, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Kayla H. McNab, Assistant
Attorney General, Miami, for Appellee


PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.